DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 11/8/2021 in which claims 1, 7, and 13 have been amended.  Thus, the claims 1-20 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of performing a sales facilitation operation without significantly more. 
For 101 analysis, Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 7, and 13. 
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., identifying a plurality of assets within a complex asset environment, the complex asset environment comprising a collection of interrelated assets hardware devices; obtaining, via the access module, information regarding a configuration of the plurality of assets within the complex asset environment, the access module comprising an authentication component, a session authorization component, an identity access management component and a localization component, the authentication component performing an authentication operation to authenticate a user of the sales facilitation system, the session authorization component performing a session authorization operation to authorize a session from another system interacting with the sales facilitation system, the identity access management component providing a framework for ensuring access to resourced of the sales facilitation system, the localization component adapting operation of the sales facilitation system, the localization component adapting operation of the sales facilitation system to a particular location; generating, via the sales facilitation engine, a candidate configuration of a second plurality of assets within the complex asset environment, the sales facilitation engine comprising a total cost of ownership and return on investment module and an analytics/recommendations module, the total cost of ownership and return on investment module being implemented to perform financial calculations associated with a proposed sale of assets used in the complex asset environment, the analytics/recommendations module being implemented to analyze results of the financial calculations and make sales facilitation recommendations; comparing, via the sales facilitation engine, the configuration of the plurality of assets with the candidate configuration of the second plurality of assets within the complex asset environment; performing, via the sales facilitation engine, the sales facilitation operation, the sales facilitation operation indicating an optimum configuration of assets within the complex asset environment based upon the comparing; training the machine learning engine using results from the sales facilitation operation; and, configuration asset within the complex asset environment based upon the optimum configuration of assets indicated by the sales facilitations operation; and wherein the sales facilitation system is contained within a sales facilitation environment, the sales facilitation environment comprising a plurality of repositories of sales facilitation data, the plurality of repositories of sales facilitation data including a repository of partner data, a repository of customer relationship data, a repository of asset data and a repository of sales order data; and the sales facilitation system is implemented with an application program interface (API), the application program interface comprising a plurality of API services, the plurality of API services comprising an orchestration service, the orchestration service orchestrating other API services of the plurality of API services, the API being implemented to provide an interface to the repository of partner data, the repository of customer relationship data, the repository of asset data and the repository of sales order data.  These limitations (with the exception of italicized limitations) describe the abstract idea of performing a sales facilitation operation, which may correspond to a Certain Methods of Organizing Human Activity (certain activity between a person and a computer).  The additional limitations of hardware devices, an access module, an authentication component, a session authorization component, an identity access management component and a localization component, the sales facilitation system, another system, the sales facilitation engine, investment module, an analytics/recommendations module, the machine learning engine, an application program interface (API), a plurality of API services, an orchestration service do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional limitations of hardware devices, an access module, an authentication component, a session authorization component, an identity access management component and a localization component, the sales facilitation system, another system, the sales facilitation engine, investment module, an analytics/recommendations module, the machine learning engine, an application program interface (API), a plurality of API services, an orchestration service result in no more than simply applying the Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of hardware devices, an access module, an authentication component, a session authorization component, an identity access management component and a localization component, the sales facilitation system, another system, the sales facilitation engine, investment module, an analytics/recommendations module, the machine learning engine, an application program interface (API), a plurality of API services, an orchestration service are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent-eligible.
Similar arguments can be extended to other independent claims 7 and 13 and hence the claims 7 and 13 are rejected on similar grounds as claim 1.
Dependent claims 2-6, 8-12, and 14-20 further define the abstract idea that is present in their respective independent claims 1, 7, and 13 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 1-20 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 11/8/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Applicant states that the claims do not per se recite mathematical concepts, methods of organizing human activity or mental processes.  
Examiner notes that Applicant makes conclusory remarks that the claims do not recite abstract idea.  Applicant does not present any specific arguments with regard to claim not reciting an abstract idea.  The rejection presented above makes it clear that the claim clearly recites an abstract idea of performing a sales facilitation operation, which may correspond to a Certain Methods of Organizing Human Activity (certain activity between a person and a computer).  Thus, these arguments are not persuasive.
Applicant also states that the claims are directed to a practical application.  More specifically, the claims are generally directed to the practical application of performing a sales facilitation operation via a sales facilitation system which includes an access module and a sales facilitation engine.
Examiner respectfully disagrees and notes that the claim does not integrate the abstract idea into a practical application as there are no technical/technology improvements.  Performing a sales operation is nothing more than applying the abstract idea using technology which is not sufficient to integrate the abstract idea into a practical application.  Thus, these arguments are not persuasive.
Applicant states that the specification clearly sets forth the sales facilitation operation improves processor efficiency, and thus the efficiency of the information handling system, by facilitation the sales facilitation operation (see e.g., application, Paragraph [0017]).  Additionally, applicants note that the specification clearly sets forth once the information handling system is configured to perform the sales facilitation operation, the information handling system becomes a specialized computing device specifically configured to perform the sales facilitation operation and is not a general purpose computing device (see e.g., application, Paragraph [0017]).  Additionally, applicants note that the specification clearly sets forth the implementation of the sales facilitation operation on the information handling system improves the functionality of the information handling system and provides a useful and concrete result of more optimizing the performance of a sales operation or process in a complex asset environment that would be realized without the sales facilitation operation (see e.g., application, Paragraph [0017]).  Each of these properties of the sales facilitation operation demonstrate that such a sales facilitation operation does not correspond to methods of organizing human activity.
Examiner respectfully disagrees and notes that a specialized computing device is nothing more than a general-purpose computer programmed to run software which is nothing more than applying the abstract idea using a general-purpose computer as a tool.  There is no improvement to computer functionality or to technology.  Thus, these arguments are not persuasive.
Applicant states that the claims claim the step of configuring assets (where the assets are defined as a set of interrelated hardware assets) within the complex asset environment based upon the optimum configuration of assets indicated by the sales facilitation operation.  According to the Merriam-Webster dictionary, configure is defined as to set up for operation in a particular way.  Accordingly, this configuring is a physical operation as it operates on a set of interrelated hardware assets that could not be performed solely in someone’s mind.
Examiner notes that configuring is nothing more than simply applying the abstract idea on a computer with the use of a software.  There is no technology/technical improvements because of applying the abstract idea on a computer.  Thus, the claim does not integrate the abstract idea into a practical application and hence is directed to an abstract idea.
Applicant also states that the claims as amended are analogous to Example 42, claim 1 of the Subject Matter Eligibility Examples.
	Examiner notes that Applicant does not provide any specific arguments as to why the claim meets 35 U.S.C. 101 eligibility requirement.  Applicant makes conclusory statements without providing any specific and clear arguments in support of claim either integrating the abstract idea into a practical application under Step 2A, Prong 2 or amounts to add significantly more under Step 2B.  Thus, these arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693